United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 12, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                          No. 03-20573
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

KEVIN RAY HALL,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-03-CR-7-ALL
                      --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Kevin Ray Hall appeals his conviction and sentence for

possession of a firearm by a convicted felon in violation of 18

U.S.C. §§ 922(g)(1), 924(a)(2).   He argues that the evidence was

insufficient to prove beyond a reasonable doubt that he was a

convicted felon at the time he possessed the firearm.      In order

to convict Hall of an offense pursuant to 18 U.S.C. § 922(g)(1),

the Government was required to prove that Hall “(1) has been

convicted of a felony; (2) possessed a firearm in or affecting

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-20573
                                -2-

interstate commerce; and (3) knew that he was in possession of

the firearm.”   United States v. Ferguson, 211 F.3d 878, 885 n.4

(5th Cir. 2000) (internal quotations and citations omitted).

When the evidence is viewed in the light most favorable to the

Government, a rational trier of fact could have found that at the

time Hall possessed the firearm, at 7:30 p.m., on May 1, 2002, he

already had been convicted of a felony offense.   See Jackson v.

Virginia, 443 U.S. 307, 319 (1979).

     Hall also argues that the evidence was insufficient to

establish the interstate commerce element of 18 U.S.C. § 922(g).

Hall raises his argument solely to preserve it for possible

Supreme Court review, as he acknowledges that his argument is

foreclosed by existing Fifth Circuit precedent.   See United

States v. Daugherty, 264 F.3d 513, 518 (5th Cir. 2001).

     Hall argues, for the first time on appeal, that the district

court erred in calculating his criminal history score, assessing

a total of four criminal history points for each of two prior

offenses committed when he was 17 years old.   See U.S.S.G.

§ 4A1.2(d)(2)(A).   The parties agree that the plain error

standard of review governs.

     The district court plainly erred in assessing the four

criminal history points for offenses committed before Hall was

eighteen years old, because he was released from confinement as

to those offenses more than five years before the commencement of

the instant offense.   See U.S.S.G. § 4A1.2(d)(2)(A).   Without the
                             No. 03-20573
                                  -3-

assessment of these four criminal history points, Hall would have

received a criminal history category of IV, instead of V.       This,

in turn, would have produced an imprisonment range under the

sentencing guidelines of 63 to 78 months, instead of the 77 to 96

month range used by the district court at sentencing.     See

U.S.S.G. Ch.5, Pt. A, Sentencing Table.     The error affected

Hall’s substantial rights, as it resulted in his receiving a

sentence of 96 months’ imprisonment, a sentence that exceeded the

maximum sentence under Hall’s appropriate guidelines sentencing

range by 18 months.    See United States v. Aderholt, 87 F.3d 740,

744 (5th Cir. 1996).   The fairness of the judicial proceeding was

seriously affected because the increase in Hall’s sentence was

erroneous and substantial.    See id.   Accordingly, we vacate

Hall’s sentence and remand the case for resentencing.

     AFFIRMED IN PART; VACATED IN PART; REMANDED FOR

RESENTENCING.